 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 215, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIOandLeeBunnellandAssociatedBuildingContractors of Lafayette, Indiana, and its members Karl H.Kettelhut,Kemmer Construction Co., Inc., and Joseph E.Siegfried, and F. A. Wilhelm Construction Co., Inc., HuckManufacturing Company, and J. L. Simmons Company, Inc.,Parties to the Contract.Case No. 35-CB-260.November 12,1959DECISION AND ORDEROn July 20, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in and was not engaging in the other un-fair labor practices alleged in the complaint and recommended theirdismissal.Thereafter, the Respondent filed exceptions to the Inter-mediate Report.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions,' and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local. 215, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining in its collective-bargaining agreements with Asso-ciated Building Contractors of Lafayette, Indiana, or with any otheremployer within its territorial jurisdiction over whom the Boardwould assert jurisdiction, any provision which requires membership'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].I In the absence of exceptions thereto, we adoptpro formethe Trial Examiner's recom-mended dismissal of the allegations in the complaint regarding the Respondent's conductwhich relates to employers other than those who are members of the Associated BuildingContractors of Lafayette, Indiana.125 NLRB No. 9. LOCAL 215, UNITED BROTHERHOOD OF CARPENTERS,ETC.95in, or clearance from, the Respondent as a condition of employment,or which requires that preference in employment be given to membersof the Respondent, except as authorized in Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees orapplicants for employment in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3).2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Reimburse all. employees of members of Associated BuildingContractors of Lafayette, Indiana, for moneys illegally exacted fromthem, in the manner and to the extent set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and make available to the Board and its agents uponrequest, for examination and copying, all membership, dues, permit,and other records necessary to compute the moneys illegally exactedfrom employees of members of the said Association.(c)Post at its offices in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached to the Intermediate Report marked "Appendix." 3 Copies ofsaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted immediately upon receipt thereof and be maintained bythe Respondent for 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Ninth Region signedcopies of said notice for posting by members of the Association, ifwilling.Copies of said notice, to be furnished by the Regional Di-rector, shall, after being signed by Respondent's representative, beforthwith returned to the Regional Director for such posting.(e)Notify the Regional Director for the Ninth Region in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act by its conduct in relation to em-ployers other than those who are members of the Associated Build-ing Contractors of Lafayette, Indiana, be, and it hereby is, dismissed.3This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and duly served,a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-named Re-spondent Union,a hearing involving allegations of unfair labor pracices in violationof Section 8(b)(1)(A)and (2)of the National Labor Relations Act, as amended,was held in Lafayette,Indiana, on May 11, 12, and 13, 1959, before the dulydesignated Trial Examiner.General Counsel and the Respondent were represented at the hearing; both partieswere afforded full opportunity to present evidence pertinent to the issues,to examineand cross-examine witnesses,to argue orally,and to file briefs.A brief has beenreceived from General Counsel.Ruling was reserved at the close of the hearing upon the Respondent'smotion todismiss the complaint.Said motion is disposed of by the following findings, con-clusions, and recommendations.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDAs to certain of the employers named in the title of this proceeding,and in lieu oftaking testimony,the parties entered into the following stipulation:If the following persons were called to testify at the hearing in the above matter,they would testify as follows:1.F. A. Wilhelm,President of F. A.Wilhelm Construction Co., Inc.(hereincalledWilhelm),of Indianapolis,Indiana,would testify thatWilhelm, anIndiana corporation,having its principal office and place of business at Indian-apolis, Indiana,isnow, and at all times material herein has been,engaged inthe building and construction industry as a general contractor.In the courseand conduct of its business operations during the calendar year 1957, it pur-chased from suppliers located in said State,materials and supplies whichoriginated outside of said State,valued in excess of$500,000.00.At all timesmaterial herein,Wilhelm was engaged,as a general contractor,in the construc-tion of a new veterinary science building at Purdue University, in WestLafayette,Indiana.2.Richard F. Huck, Treasurer,Huck Manufacturing Company(herein calledHuck),of Quincy,Illinois,would testify that Huck, an Illinois corporation,having its principal office and place of business at Quincy,Illinois, is now, andat all times material herein has been, engaged in the business of manufacturingand installing store fixtures.In the course and conduct of its business opera-tions during the calendar year 1957, it sold and shipped materials and suppliesof a value in excess of$500,000.00 to customers located outside of said State.At all times material herein,Huck was engaged in manufacturing and installingfixtures in a building which was being erected for the S. S. Kresge Companyat the Market Square Shopping Center in Lafayette,Indiana.3.E. L. Simmons,Chairman of the Board and Chief Executive Officer,J.L. Simmons Company, Inc. (herein called Simmons), of Chicago,Illinois,would testify that Simmons,a Delaware corporation, having its principal officeand place of business located at Chicago,Illinois,isnow and at all times mate-rialherein has been, engaged in the building and construction industry as ageneral contractor.In the course and conduct of its business operations dur-ing the calendar year 1957,itperformed services for customers located outsidethe State of Illinois,of a value in excess of$100,000.00.At all times materialherein,Simmons was engaged in the construction of certain buildings at PurdueUniversity,atWest Lafayette,Indiana.On the basis of the foregoing stipulation,it is found that the three employersnamed are engaged in commerce within the meaning of the Act.Associated Building Contractors of Lafayette,Indiana, is an association of em-ployers including Kemmer Construction Co., Inc., Karl H. Kettelhut,and Joseph E.Siegfried.Said Association exists and functions for the purpose,among others, ofrepresenting its members in collective bargaining with the Respondent Union andother labor organizations. LOCAL 215, UNITED BROTHERHOOD OF CARPENTERS, ETC.97Kemmer is an Indiana corporation, having its principal office and place of busi-ness in Lafayete, Indiana, and is engaged as a general contractor in the building andconstruction industry.Kettelhut is also a general contractor with office and placeof business in Lafayette.Each of these two construction concerns, during the year1957, purchased materials and supplies valued at more than $50,000 which wereshipped directly to them from points outside Indiana.On the basis of the out-of-State purchases of Kemmer and Kettelhut it is concluded and found, in view of thejoint nature of their collective-bargaining practice, that the Association is an em-ployer as defined in Section 2(2) of the Act, and is engaged in commerce within themeaning of the Act.II.THE RESPONDENT LABOR ORGANIZATIONLocal 215, United Brotherhood of Carpenters and Joiners of America,AFL-CIO,is a labor organization within the meaning of the Act.Phillip Eylens is a businessrepresentative of Local 215 and an agent of said labor organization.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesThis case has to do with the hiring of carpenters in the Lafayette area. In sub-stance it is General Counsel's claim that during material times (1) thereexistedbetween the Association and Local 215 a contract containing illegal hiring provi-sions, and (2) in this area illegal preferential hiring conditions were maintainedeither pursuant to the contract, in the case of the three members of the Association,or to "an arrangement or understanding" between the Respondent and Wilhelm,Huck, and Simmons, employers not members of the Association.B. The contractIn April 1957, the Respondent Union and the Association entered into a 5-yearagreement which contained, among others, the following pertinent provisions: I1.Both parties agree that they will operate all projects on a union shopbasis, under the following conditions.7.All members are prohibited from working with non-union carpenters ormembers in arrears or for openshop contractors, unless such contractors havesquared up their shop, and non-union carpenters have made application withfull initiation fee, or such members who are in arrears have paid all arrears.8.The By-laws of Local Union No. 215, United Brotherhood of Carpentersand Joiners of America, as approved December 14, 1955, are hereby by refer-ence made a part of this agreement.Pertinent provisions of the said bylaws are as follows:Sec. 18(c)Members of this Local Union shall be required to pay the firstmonth's dues of the Quarter and take out a working card not later than thefirstmeeting night of the Quarter, and will not be permitted to work withouta card.Sec. 18(d) Permits shall be good for the month of issue only, and the chargeshall be $4.25 plus any assessments legally levied and approved by the GeneralOffice.Sec. 26(a) All members are prohibited from working with non-union car-penters or members in arrears or for open shop contractors (unless such con-tractors have squared up their shop) and their non-union carpenters have madeapplication with full initiation fee, or such members as are in arrears have paidall arrears. ...2I In his brief General Counsel calls attention to a number of provisions pertinent to theissue of a preferential hiring agreement, such as those covering requirements for stewardsand foremen, which for the purpose of this report the Trial Examiner considers un-necessary to quote, in the interest of brevity and since, as found hereinafter, the allega-tion of an illegal contract is fully supported by the provisions herein quoted.2 For reasons similar to those noted in the footnote above, the Trial Examiner does notquote all provisions in the bylaws cited by General Counsel in his brief, although all areclearly relevant and bear upon the issue. '98DECISIONSOF NATIONAL LABORRELATIONS BOARDAccording to the undisputed testimony of a union official, which the TrialExaminer accepts as true, sometime in the fall of 1958,aftercharges had beenfiled in this case, changes in the aforesaid contract were recommended by a Boardagent, and the respondent union and association representatives drafted and eventu-ally executed a superseding agreement incorporating such recommendations.Al-though it appears that certain of the objectionable provisions in the original agree-ment are omitted in the new document, which is in evidence, as General Counselpoints out there still remains the following provision:1.Both parties agree that they will operate all projects on a union shopbasis. . . .The new agreement fails to include any reference to the 30-day grace period re-quired in the proviso to Section 8(a) (3) of the Act. Furthermore, according to theunion official's own testimony, the new agreement has not been publicized. In replyto a question by General Counsel, he said, "Nobody got a copy of it but me and thecontractors, and you've got one, and Mr. McGowan (counsel for the RespondentUnion) got one. It has never been given out to no one."The amended agreement, according to its terms, "shall be in full force and effectfrom the 1st day of April, 1957 and shall continue in force for a minimum periodof five years. . .The Trial Examiner concludes and finds that whatever may have been the intentof the parties, the plainly illegal provisions of the original contract are still inexistence and being maintained so far as employees and prospective employees areconcerned.The coercive effect is not purged by merely preparing a new documentwhich omits certain provisions, without making such fact known to members, em-ployees, and prospective employees. It is further concluded and found, as urgedby General Counsel, that both agreements are tainted with illegality since the"union shop" provision fails to provide for the 30-day grace period.And the originalcontract, at no time openly disavowed or withdrawn, establishes preferential hiringconditions within the Respondent Union's jurisdiction for employer members of theAssociation, for the reason that the contract and incorporated bylaws restrict thoseworking as carpenters to members of the Respondent Union in good standing.3As the Board found, inJandel Furs(100 NLRB 1390, at 1391), the "mere existence"of suchcoerciveprovisions "acts as a threat to the rights of employees guaranteed inSection 7 of the Act." Furthermore, in a more recent case, the Board has found thatmerely by "being parties" to a "preferential shop, and exclusive hiring hall under-standing, arrangement or practice" a labor organization violates Section 8(b)(2)and (1) (A) of the Act.4Accordingly, the Trial Examiner concludes and findsthat by maintaining in existence the aforesaid agreements between the RespondentUnion and the Association, the Respondent Union's conduct in this regard violatedSection 8(b)(1)(A) and (2) of the Act.C. Enforcement of contractGeneral Counsel urges that the illegal provisions of the above-cited agreementbetween the Respondent Union and the Association have been enforced.First, as to the question of fact: Does the preponderance of evidence establishthat "pursuant to the terms of a written contract" . . ... preferential hiring condi-tions" have been and are being "maintained and enforced" in the "territorial jurisdic-tion of the Respondent." (Quotations are from the allegations in the complaint.)For the purpose of this section, consideration will be limited to the three employermembers of the Association, a party to the contract in question.The Trial Examiner believes the record contains insufficient evidence to sustainthis allegation of fact.As to Kettelhut, Superintendent Richard Heide testified concerning the hiringpractice.In substance and effect he said that: (1) He had the authority to and didhire for this employer; (2) without his records (which he was not asked to produce)he could not estimate accurately how many carpenters he had hired in 1957 and1958; (3) while he knew personally most of the men hired, he did not know whetherthey were members of Local 215 or not; (4) he knew of none of the carpentersworking for him in 1958 who were on a work-permit basis from Local 215; and(5) when he needed men he first contacted Kettelhut to see if there were men avail-able on his other jobs or whom he wanted especially to rehire, and that next, because3 SeeMillwrights' Local2232,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, et at. (Farnsworth & Chambers, Inc.),122 NLRB 300.4Nassau and Suffolk Contractors' Association, Inc., and its members,123 NLRB 1393. LOCAL 215, UNITED BROTHERHOOD OF CARPENTERS, ETC. . 99he knew most of the carpenters in the area he would "contact" them "in differentways.""It depends," said the superintendent, "on conditions and there is no setway that we actually hire them or that I actually hire a man."As to Kemmer, two superintendents who did hiring were witnesses for GeneralCounsel, Roger Newhart and L. D. Travilia. In substance the former said that heused three methods of obtaining needed carpenters: (1) by calling Business AgentEylens of Local 215 for available men; (2) by hiring men who called up by tele-phone or applied at the jobsite; and (3) sometimes at a tavern.He said he had noknowledge whether the men he hired were required to "clear" through the Localafter hiring, and denied that Eylens had ever told him he must call him for car-penters.And the substance of Travilia's testimony is to the effect: (1) That whilehe hired some employees in 1958 he did not know how many, and (2) that he hiredsome who had previously worked for the Company, some whom he obtained bycalling his company office for surplus men on other Kemmer jobs, and if none wereavailable elsewhere he would call Eylens.He had never been instructed by Kemmer,he said, where he should get his men.As to Joseph E. Siegfried, the third member of the Association, although he wascalled as a witness for General Counsel on other matters, he was not questioned asto his actual hiring practices.In short, the Trial Examiner is unable to find, upon review of the record, that apreponderance of the evidence supports the allegation that the employer membersof the Association actually enforced the illegal hiring provisions of the contract, orthat the Respondent Union caused them to enforce such provisions and, in thelanguage of the complaint, caused them to "hire . . . exclusively through the hiringhall of the Respondent only employees, as carpenters, who are members of or whoare approved for hiring by the Respondent."D. Union conduct relating to employers not members of the AssociationThe complaint also alleges that three employers not members of the Association,Wilhelm, Huck, and Simmons, whose businesses are described in section I, above,"pursuant to.an arrangement or understanding" between them and the Re-spondent Union "are caused" by the Union "to hire and do hire exclusively throughthe hiring hall of the Respondent.As to this issue, also, in the opinion of the Trial Examiner, General Counsel ad-duced insufficient evidence to sustain the allegations either as to "arrangement orunderstanding" or "exclusive hiring."As to Huck, Superintendent Hellhake, as a witness for General Counsel, deniedthat "any arrangement" was "made" between him and Eylens for securing carpentersthrough him.From the same witness General Counsel elicited the testimony thatuntil the time of the hearing this superintendent had never seen the contract be-tween the Respondent Union and the Association.As to Wilhelm, although the testimony of both Superintendent Green and GeneralForeman Borgert is to the effect that when starting their construction project atPurdue University they approached Eylens as a source for available carpenters, andthat thereafter they did call the union hall for employees, it is Green's testimony (asa witness for General Counsel) that at no time did Eylens even "request" that hecall him when and if he needed carpenters. Borgert's testimony is to the effect, also,that no definite arrangement was made with Eylens concerning the hiring of men,and it is undisputed that he did hire a number of men for this job without "callingthe hall."General Counsel also elicited from Borgert the fact that he did not knowwhether any of the carpenters on the job were working under Local 215 permits.Under these circumstances, the Trial Examiner will recommend that the allega-tions of the complaint be dismissed as to any union conduct relating to these threeemployers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCECertain of the activities of the Respondent set forth in section III, above, occur-ring in connection with operations of employers concerned as set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has engaged in certain illegal conduct,the Trial Examiner will recommend that it cease and desist therefrom and takecertain action designed to effectuate the policies of the Act. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner considers himself bound by a recent decision of the Board,Nassau and Suffolk Contractors' Association, Inc. and its members(123NLRB1393), to recommend in this case the application of theBrown-Oldsremedy. Therethe Board said: "In our opinion, the existence of an unlawful contract is sufficientin and of itself to establish the element of coercion in the payment of moneys byemployees pursuant to the requirements of such a contract.Accordingly, the aboveremedy is applicable to all closed shop and exclusive hiring hall agreements, whichdo not provide the safeguards set forth in theMountain Pacificdecision, 119 NLRB883, 893, whether or not proof of actual exaction of payments is established. Incases in which the Union alone is named respondent party to an exclusive hiringhall or closed shop contract, the Union shall be liable for all sums paid by em-ployees of all employers covered under such contract found unlawful by the Board."The Respondent Union's liability for reimbursement shall include the period be-ginning 6 months prior to the filing and service of the original charge against it,and shall extend to all such moneys thereafter collected until the Respondent Unionby complying with the other terms of these recommendations effectively remediesthe unfair labor practices found herein.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 215, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By being parties to a preferential shop, and exclusive hiring hall agreement, theRespondent Union has violated Section 8(b) (2) and (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 215, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO, AND TO ALL EMPLOYEES OF MEMBERS OFASSOCIATED BUILDING CONTRACTORS OF LAFAYETTE, INDIANAPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT maintain in our collective-bargaining agreements with Asso-ciatedBuildingContractors of Lafayette, Indiana, or any other employerwithin our territorial jurisdiction over whom the Board would assert jurisdiction,any provision which requires membership in, or clearance from, our Union asa condition of employment, or which requires that preference in employmentbe given to members of our Union, except as authorized in Section 8(a)(3)of the Act.WE WILL NOT in any other manner restrain or coerce employees or appli-cants for employment in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agreement re-quiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL reimburse all employees of the said Association for the initiationfees, dues, permit fees,assessments,and other moneys they were unlawfullyrequired to pay our Union as the result of the unlawful hiring provisions inour contracts with the aforementioned members of the said Association.LOCAL 215, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.